Citation Nr: 0023324	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-23 703	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which denied the benefit sought on 
appeal.  The veteran, who had active service from April 1969 
to November 1970, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.


FINDING OF FACT

On June 20, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 
20.204(b) (1999).  Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  See 38 C.F.R. § 20.204(c) (1999).  

In a statement received from the veteran received by the 
Board in June 2000 the veteran requested that his appeal be 
withdrawn.  Since the appellant has withdrawn this appeal 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal of entitlement to nonservice-connected pension is 
dismissed.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


